        Case 9:20-cr-00009-DLC Document 32 Filed 07/01/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION



 UNITED STATES OF AMERICA,                               CR20-09-M-DLC


                      Plaintiff,

        vs.                                                   ORDER


 TREY ANDREW CHANCE BERGMAN,

                      Defendant.



      The Government has filed a Motion for Preliminary Order ofForfeiture.

(Doc. 30.) Defendant Trey Andrew Chase Bergman appeared before the Court on

June 10,2020 and entered a plea ofguilty to the indictment. (Doc. 26.) He also

admitted the forfeiture allegation. Bergman’s plea provides a factual basis and

cause to issue an order offorfeiture, pursuant to 18 U.S.C. § 924(d).

      IT IS ORDERED that Defendant Bergman’s interest in the following

property is forfeited to the United States in accordance with 18 U.S.C. § 924(d):

              Colt Trooper MKJII,Revolver, Cal. 357, Serial #L44441;
              Smith & Wesson 38,Revolver, Rock Island Armory, Serial #726288,
              Caliber .38;
              6 rounds of assorted ammunition Cal. 38; and
              6 rounds of assorted ammunition Cal. 38.




                                         1
        Case 9:20-cr-00009-DLC Document 32 Filed 07/01/20 Page 2 of 2



      IT IS FURTHER ORDERED that the United States Marshal’s Service, the

Bureau Alcohol, Tobacco, Firearms & Explosives, and/or a designated sub

custodian, are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      IT IS FURTHER ORDERED that the United States will provide written

notice to all third parties asserting a legal interest in any ofthe above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) ofthe

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, of the Court’s Preliminary Order and the United States’ intent to dispose

of the property in such manner as the Attorney General may direct, pursuant to

Title 26, United States Code, Section 5872(b), and to make its return to this Court

that such action has been completed;

      IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will enter a Final Order of Forfeiture.

                       it
      DATED this            day of Jul^J 2020.




                                 Dana L. Christensen, District Judge
                                  United States District Court




                                           2
